Broyles, C. J.
1. The amendment to the motion for a new trial contained but one ground, to wit, that the court erred in refusing the defendant’s motion to direct a verdict in his favor. Under repeated rulings of the Supreme Court and of this court the refusal to direct a verdict is never error.
2. The evidence authorized the verdict, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luhe and Bloodworth,: JJ., eoneur.

B. B. Marlin, J. H. Fletcher, for plaintiff in error.
B. T. Castellow, solicitor-general,' B. B. Arnold, E. C. Hill, contra.